Citation Nr: 1145198	
Decision Date: 12/12/11    Archive Date: 12/21/11

DOCKET NO.  08-17 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for diabetes mellitus.

2.  Entitlement to a separate, compensable disability rating for diabetic retinopathy.

3.  Entitlement to a separate, compensable disability rating for erectile dysfunction.

4.  Entitlement to a separate, compensable rating for cerebral arteriosclerosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Manchester, New Hampshire, Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The Veteran's service connected diabetes mellitus is manifest by symptoms that require an oral hypoglycemic agent and a restricted diet but not a regulation of activities.

2.  The Veteran's service connected diabetic retinopathy is manifest by mild loss of vision, correctable to no worse than 20/25 in the right eye and 20/40 in the left eye.

3.  The Veteran's service connected right erectile dysfunction is manifest by a loss of erectile power but no deformity.

4.  The Veteran's service connected cerebral arteriosclerosis is manifest by headaches and mild balance problems but no neurological disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for diabetes mellitus have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2011).

2.  The criteria for a separate, compensable disability rating for diabetic retinopathy have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.84a, Diagnostic Code 6079 (2008) (as in effect prior to the December 10, 2008 revision).

3.  The criteria for a separate, compensable disability rating for erectile dysfunction have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.115b, Diagnostic Code 7522 (2011).

4.  The criteria for a separate 10 percent, but no higher, disability rating for cerebral arteriosclerosis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Codes 8046, 9305 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was mailed a letter in October 2006 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  This letter also provided him with appropriate notice with respect to the disability-rating and effective-date elements of his claim.  As this letter was sent prior to the August 2007 initial adjudication of the claim, the Board finds that the duty to notify was satisfied.

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records have been obtained.  Post-service treatment records and pertinent VA examinations have been obtained or conducted.  The Veteran has not identified any outstanding pertinent evidence, to include medical records, which could be obtained to substantiate the claim.

In sum, the Board is satisfied that any procedural errors in the RO's development and consideration of the claim were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claim.

Law and Regulations-Increased Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.

Diabetes Mellitus

The Veteran's service connected diabetes mellitus is evaluated as 20 percent disabling pursuant to Diagnostic Code 7913.

Under Diagnostic Code 7913, a 20 percent rating is warranted for diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  A 40 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  

A 60 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year; or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.

A 100 percent rating is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year; or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.

The Board notes that compensable complications of diabetes are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under diagnostic code 7913.  See Note (1).  

A VA treatment record from November 2005 reflects that the Veteran had dietary restrictions and took medications which included metformin, glyburide, and rosiglitazone.

On VA examination in June 2007, the examiner noted that the Veteran took insulin two times a day.  The Veteran also took metformin and glyburide.  No episodes of ketoacidosis and minimal hypoglycemic reactions were reported.  No hospitalizations had taken place in the previous year for ketoacidosis or hypoglycemic reactions.  The Veteran stated that he avoided strenuous activities and long walks.  The examiner gave a diagnosis of diabetes mellitus, type II, in fair-to-poor control.  The examiner opined that the diabetes had no effect on the Veteran's activities of daily living.

In November 2007, W.A.V., the Veteran's prior boss, recalled the Veteran experiencing health problems in 1999.  He related that the Veteran's diabetes, knee problems, and leg problems caused him to be on extended sick leave.  He stated that the Veteran felt that he would never be able to perform his normal duties as a supervisor of customer services because he was unable to be on his feet for up to twelve hours a day.  W.A.V. stated that the Veteran did not want the hassle of a disability retirement, so he took a regular retirement.

In November 2007, a doctor from the VA medical center and two private doctors each indicated on pre-printed forms that the Veteran's diabetes mellitus required use of insulin, an oral hypoglycemic agent, and a restricted diet.  Neither doctor checked the box which indicated that the Veteran had a regulation of activities.

A VA treatment note from April 2007 reflects that the Veteran treated his diabetes with oral agents.  No hospitalizations for diabetes were reported.  The examiner recorded the Veteran's self-report of limiting his activity due to neuropathic pain.  It was further noted that the Veteran golfed and sometimes walked the nine holes.  The Veteran also reported enjoying hunting and fishing.

On VA examination in March 2008, it was noted that the Veteran had been started on insulin and took a number of medications.  The Veteran had never been hospitalized for his diabetes.  The examiner opined that the Veteran's diabetes mellitus with complications precluded all active employment due to severe claudication and loss of sensation in his fingers.  The examiner also opined that the Veteran's diabetes had a moderate-to-severe effect on his activities of daily living.

In August 2008, the Veteran submitted a pre-printed form which indicated that the Veteran's diabetes mellitus required use of insulin, an oral hypoglycemic agent, a restricted diet, and a regulation of activities.  However, the person who completed the form did not indicate what their name was.  Additionally, the form requested that information regarding regulation of activities be provided in a "Remarks" section.  No such information was provided by the individual who completed the form.

On VA examination in September 2008, the Veteran reported having some occasional hypoglycemic episodes that he managed with diet, but he had no recent episodes of ketoacidosis.  It was noted that the Veteran had been placed on glyburide, metformin, and doxazosin.  The examiner gave a diagnosis of diabetes mellitus, type II, with moderate effect on activities of daily living.

On VA examination in January 2009, the examiner remarked that the Veteran was on insulin as well as metformin and glyburide.  The Veteran did not indicate that he had any problems with ketoacidosis or hypoglycemic reactions.  The Veteran watched his diet and said that he restricted his activities due to pain in his right calf.  The examiner opined that the restrictions in the Veteran's physical activities were not directly due to diabetes mellitus, but they were due to the diabetic complications of peripheral vascular disease and neuropathy as well as the cardiovascular disorder.

As reviewed above, the weight of the evidence of record demonstrates that the Veteran's diabetes is managed by diet and insulin but not by regulation of the Veteran's activities, and thus a disability rating in excess of 20 percent is not warranted.

While the Veteran has argued that his diabetes mellitus causes him to be restricted in his activity, the Board notes that there is no medical evidence which indicates that a doctor has ever placed the Veteran on restricted activity due to his diabetes mellitus during the time period applicable to this claim.  Cf. Camacho v. Nicholson, No. 05-1394 (U.S. Vet. App. July 6, 2007) (The term regulation of activities" as defined by Diagnostic Code 7913 requires that a claimant avoid not only strenuous occupational activity, but strenuous recreational activity as well.).  On the contrary, forms filled out in November 2007 by a VA examiner and two separate private examiners specifically indicate that the Veteran did not have any imposed restricted activities because of his diabetes.

The Board has carefully considered the form submitted by the Veteran in August 2008 which gives an indication that the Veteran's diabetes mellitus requires regulation of activities.  However, as noted above, the person who completed the form did not indicate what their name was.  Additionally, the form requested that information regarding regulation of activities be provided in a "Remarks" section.  No such information was provided by the individual who completed the form.  As such, the Board finds that the August 2008 form is outweighed by the November 2007 forms, as the November 2007 forms of record were more complete.  

The March 2008 VA examiner opined that the Veteran's diabetes mellitus with complications precluded all active employment due to severe claudication and loss of sensation in his fingers.  Additionally, the January 2009 VA examiner opined that the restrictions in the Veteran's physical activities were not directly due to diabetes mellitus, but they were due to the diabetic complications of peripheral vascular disease and neuropathy as well as the cardiovascular disorder.  The Board notes that service connection is currently in effect for claudication of the right lower extremity associated with diabetes mellitus (40 percent disabling), claudication of the left lower extremity associated with diabetes mellitus (40 percent disabling), atrial fibrillation associated with hypertension (30 percent disabling), hypertension associated with diabetes mellitus (10 percent disabling), diabetic neuropathy of the right lower extremity (10 percent disabling), diabetic neuropathy of the left lower extremity (10 percent disabling), diabetic neuropathy of the right upper extremity (10 percent disabling), and diabetic neuropathy of the left upper extremity (10 percent disabling).  As the Veteran is in receipt of VA disability compensation for restrictions due to the aforementioned disabilities, an additional award for the same symptoms under the rating criteria for diabetes mellitus would constitute pyramiding and is, by regulation, to be avoided.  38 C.F.R. § 4.14.

Finally, the Board has also considered the Veteran's and other lay statements which indicate that he is no longer able to hunt, go bowling, or go walking like he could previously.  However, these statements do not indicate that the Veteran's activities have been regulated by a physician.  The Board additionally notes that while these lay statements indicate that the Veteran's ability to go hunting has been curtailed, the Veteran himself has indicated to various doctors that he still enjoys hunting, fishing, and playing golf.  See VA treatment note, April 2007.

In sum, the weight of the evidence indicates that the Veteran's activities have not been regulated by a physician during the time period applicable to this claim.  After a review of the Veteran's documented symptomology, the Board concludes that the Veteran is not eligible for a rating in excess of 20 percent.

Diabetic Retinopathy

The Board acknowledges that the portion of the rating schedule that addresses disabilities of the eyes was revised effective December 10, 2008.  Only claims received on or after December 10, 2008 will be evaluated under the new criteria.  73 Fed. Reg. 66543-54 (Nov. 10, 2008).  The Veteran's claim was received prior to December 10, 2008 and therefore, the revised regulations are not for application.  

The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a.  Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based on the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079 (2008).  A disability rating for visual impairment is based on the best distant vision obtainable after the best correction by glasses.  38 C.F.R. § 4.75 (2008).  The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a (2008). 

A noncompensable disability rating is warranted for impairment of central visual acuity when vision in both eyes is correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Code 6079 (2008). 

A VA eye clinic note from September 2005 reflects that the Veteran occasionally saw floaters.  No flashes, diplopia, or pain were noted.  Visual acuity was 20/20 in both eyes with glasses.  In April 2006, a VA optometrist indicated that the Veteran did not experience floaters, flashes, diplopia, or eye pain.  Visual acuity was 20/20 bilaterally at distance with correction and 20/25 bilaterally near with correction.

In August 2006, the Veteran expressed that his eyes were worsening.

A VA eye clinic note from September 2006 reflects that the Veteran's visual acuity was 20/20 bilaterally with correction.

On VA examination in June 2007, the examiner noted the Veteran's long-standing history of floaters.  No flashes, diplopia, eye injuries, surgeries, or eye pain was noted.  Distance vision was noted to be 20/20 in the right eye, 20/25+2 in the left eye, and 10/20 in both eyes with correction.  Ocular motilities were observed to be full, extensive, accurate and smooth.  Confrontation fields were full.

In November 2007, G.G., the Veteran's brother, remarked that he did not like to go driving with the Veteran because the Veteran's eyesight was poor.  He added that the Veteran had to give up bow hunting because he was unable to see through the peep sight.

A VA eye clinic note from October 2007 indicates that the Veteran had blurry vision at close distances when reading fine print.  Visual acuity was noted to be 20/20 at distance with correction in both eyes.  Acuity was 20/25 at near with correction in both eyes.  

A VA eye clinic note from November 2007 reflects that the Veteran experienced floaters but no flashes, diplopia, trauma, surgery, or eye pain.  Distance vision was noted to be 20/20 in the right eye, 20/25+2 in the left eye, and 20/20 in both eyes with correction.  Near vision was noted to be 20/25 in the right eye, 20/25 in the left eye, and 20/25+2 in both eyes with correction.

In March 2008, a VA examiner indicated that the Veteran was unable to drive at night due to visual symptoms.

A VA eye clinic note from April 2008 reflects that the Veteran was interested in getting a pair of distance glasses to play golf, as he was unable to play golf with his bifocals.  Visual acuity was noted to be 20/20 in the right eye and 20/25+2 in the left eye with correction.

On VA review in January 2009, the examiner noted no double vision, flashes, floaters, eye pain, eye surgeries, or eye trauma.  Distance vision was 20/20-2 in the right eye and 20/40-2, pinhole to 20/25+ in the left eye with correction.  Near vision was 20/20-2 in the right eye and 20/25+2 in the left eye with correction.

Based on the evidence of record, the Board finds that the Veteran's diabetic retinopathy does not warrant a compensable rating at any time during the period of appeal.  In this regard, the Board notes that taking the October 2007 VA eye clinic record and January 2009 VA examination record findings as the most favorable for the Veteran, the right eye vision of 20/25 and left eye vision of 20/40-2 warrants a noncompensable rating under Diagnostic Code 6079.  As there have been no higher recordings of corrected visual acuity throughout the period of appeal, a higher rating is not warranted.


Erectile Dysfunction

In regard to the claim for a separate, compensable rating for erectile dysfunction, the Board notes that erectile dysfunction is not listed in the Rating Schedule; however, when an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  

As such, the Veteran's erectile dysfunction can be rated pursuant to Diagnostic Code 7522, which provides a 20 percent rating for deformity of the penis with loss of erectile power.  38 C.F.R. § 4.115b, Diagnostic Code 7522.  

In August 2006, the Veteran remarked that previously, he had limited success combating impotence by taking Viagra.  He indicated that he presently had no success with using Viagra, Cialis, or Levitra.  In October 2006, he added that he had asked his doctor to increase the strength of the pills he took for erectile dysfunction because they were no longer working.

On VA examination in June 2007, the Veteran stated that he had been unable to have intercourse for over a year, as he was unable to have vaginal penetration.  The examiner gave a diagnosis of erectile dysfunction with no specific effect on the Veteran's activities of daily living except for the absence of intercourse.

On VA examination in March 2008, it was noted that the Veteran had tried Levitra, Cialis, and Viagra with no success.  It was noted that the Veteran was unable to have an erection and was unable to engage in intercourse.  On VA examination in January 2009, erectile dysfunction was noted.

Based on the evidence of record, the Board finds that the Veteran's erectile dysfunction does not warrant a compensable rating at any time during the period of appeal.  A review of the evidence shows that while the Veteran clearly has difficulty getting and maintaining an erection, he has not had a penile deformity at any time pertinent to the current appeal.  While the medical records as reviewed above clearly indicate that the Veteran is not able to achieve vaginal penetration, none of the medical evidence indicates that the Veteran's penis is actually deformed.  Additionally, although the Veteran has indicated that he cannot get an erection, he has never claimed that he has an actual penile deformity in addition to the erectile dysfunction.  As the evidence does not show that the Veteran experiences the symptom of a penile deformity in addition to the erectile dysfunction, a compensable evaluation is not warranted for erectile dysfunction.  See 38 C.F.R. §§ 4.31, 4.115(b), Diagnostic Code 7522.

(Parenthetically, the Board notes that the Veteran currently receives special monthly compensation for loss of use of a creative organ.  This decision in no way impacts that award.)

Cerebral Arteriosclerosis

Under Diagnostic Code 8046 (for cerebral arteriosclerosis), purely neurological disabilities, such as hemiplegia, cranial nerve paralysis, etc., due to cerebral arteriosclerosis will be rated under the diagnostic codes dealing with such specific disabilities, with citation of a hyphenated diagnostic code (e.g., 8046-8207).  Purely subjective complaints such as headache, dizziness, tinnitus, insomnia and irritability, recognized as symptomatic of a properly diagnosed cerebral arteriosclerosis, will be rated 10 percent and no more under diagnostic code 9305.  This 10 percent rating will not be combined with any other rating for a disability for a disability due to cerebral or generalized arteriosclerosis.  Ratings in excess of 10 percent for cerebral arteriosclerosis under diagnostic code 9305 are not assignable in the absence of a diagnosis of multi-infarct dementia with cerebral arteriosclerosis.  38 C.F.R. § 4.124a, Diagnostic Code 8046.

A December 2006 private treatment record reflects that the Veteran denied any symptoms of focal hemispheric events, stroke, or amaurosis.  The examiner gave a diagnosis of multivessel cerebrovascular disease.  The examiner noted an occluded right vertebral for which no intervention was warranted.  The examiner also noted subclavian artery disease without symptoms of arm claudication.  An ICA stenosis was observed.  The examiner concluded that the Veteran remained asymptomatic and did not require any intervention at that time.

On VA examination in June 2007, the examiner noted the Veteran's prior diagnosis of cerebrovascular disease.  It was further noted that the Veteran denied any vertigo, although he had some mild balance problems if he turned rapidly.  No history of strokes or transient ischemic attacks was reported.  On sensory examination of the upper extremities, the Veteran had intact two-point sensation in both hands.  The examiner concluded that the Veteran's cerebrovascular disease had no overt symptomatology and no effect on the Veteran's activities of daily living.

On VA examination in January 2009, the Veteran denied a history of strokes.  He noted some occasional vertigo with changes of position and rare headaches.

As reviewed above, none of the medical evidence of record indicates that the Veteran has a purely neurological disability as a result of his cerebral arteriosclerosis.  The neurological disabilities of record (peripheral neuropathy of the upper and lower extremities) have been associated with the Veteran's diabetes mellitus, and not with the Veteran's cerebral arteriosclerosis.  As such, a compensable disability rating is not warranted for cerebral arteriosclerosis on the basis of a purely neurological disability.

However, the Veteran has documented vertigo, mild balance problems, and headaches.  This documentation of vertigo, mild balance problems, and headaches was made specifically in connection with cerebral arteriosclerosis during two separate VA examinations.  As reviewed above, the diagnostic code for evaluating cerebral arteriosclerosis provides guidance on evaluating purely subjective complaints such as headaches and loss of balance.  Such subjective symptoms will be evaluated as 10 percent disabling and no more under Diagnostic Code 9305 for "vascular dementia."  See 38 C.F.R. § 4.124a (Diagnostic Code 8046).  As such, the Board concludes that the 10 percent rating, but no higher, is warranted for the Veteran's cerebral arteriosclerosis on the basis of the Veteran's subjective symptoms under Diagnostic Code 9305.

Conclusion

The Board has carefully considered the Veteran's statements and testimony regarding how the symptoms of his diabetes, diabetic retinopathy, erectile dysfunction, and cerebral arteriosclerosis affect his daily activities and life.  However, pain and some interference with daily activities are accounted for in the Rating Schedule, as the Rating Schedule is designed to compensate average impairment in earning capacity resulting from impairment.  See 38 C.F.R. § 4.1 (2011).  Even considering the Veteran's statements, increased evaluations for the claimed disabilities are unfortunately still not warranted, as the appropriate diagnostic criteria have not been met.

Consideration has also been given regarding whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service- connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluations are not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disabilities at issue, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorders.  As such, referral for extraschedular consideration is not in order here.

The Board has carefully considered the March 2008 VA examiner's opinion that the Veteran's diabetes mellitus with complications precluded all active employment due to severe claudication and loss of sensation in his fingers.  This statement appears to raise the issue of entitlement to a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  See also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). (holding that where a veteran submits evidence of a medical disability; makes a claim for the highest rating possible; and submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a TDIU).  However, the Board notes that as of October 31, 2007, the Veteran has been in receipt of a combined schedular disability rating of 100 percent.  As such, the issue of entitlement to a TDIU at any time after October 31, 2007 is moot.  In this case, and in connection with these issues, none of the evidence dated prior to October 31, 2007 appears to raise the issue of a TDIU, and thus, a remand under Rice is unnecessary.

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the Veteran's claimed disabilities, pursuant to Hart.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of higher ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at  53-56.


ORDER

Entitlement to a disability rating in excess of 20 percent for diabetes mellitus is denied.

Entitlement to a separate, compensable disability rating for diabetic retinopathy is denied.

Entitlement to a separate, compensable disability rating for erectile dysfunction is denied.

Entitlement to a separate 10 percent, but no higher, rating for cerebral arteriosclerosis is granted, subject to the statutory and regulatory provisions governing the payment of monetary benefits.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


